                                           Bridgewater Place | Post Office Box 352
                                             Grand Rapids, Michigan 49501-0352
                              Telephone 616 / 336-6000 | Fax 616 / 336-7000 | www.varnumlaw.com

Ronald G. DeWaard                                                                                           Direct 616 / 336-6480
                                                                                                      rgdewaard@varnumlaw.com




                                                   September 3, 2019


BY ECF

Hon. Kiyoa A. Matsumoto
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

        Re:     United States v. Ingrid Innes
                Criminal Docket No. 18-134 (S-2)(KAM)

Dear Judge Matsumoto:

        We represent Ingrid Innes and we seek to appear in this matter for the purpose of
responding to the government's motion requesting a finding that a document created by Ingrid
Innes—for her legal counsel—is not protected by the attorney-client privilege. See Docket # 54
(“the attorney-client privilege motion”). Though Ms. Innes has not been arrested or arraigned in
this case, her personal attorney-client privilege is at stake in light of the government’s motion.

       This Court provided the parties an opportunity to be heard on the pre-trial motions at the
status conference currently scheduled for Friday, September 6, 2019. With respect to the
attorney-client privilege motion, we request a brief extension to provide us the opportunity to
respond in writing by Friday, September 13, 2019. We also request oral argument on the motion
and the opportunity to appear telephonically, at a date and time to be scheduled by the Court.
We are located in Michigan, and permitting our appearance telephonically will help preserve
resources and minimize expense.

       The government’s counsel does not object to our request for an extension to respond to
the government’s motion, nor does the government object to our request for oral argument or to
appear telephonically. With trial not scheduled to begin until October 28, 2019, permitting




                    Ann Arbor | Birmingham | Detroit | Grand Haven | Grand Rapids | Kalamazoo | Lansing | Novi
Hon. Kiyoa A. Matsumoto
September 3, 2019
Page 2


additional time to fully brief and argue this important issue implicating the attorney-client
privilege will not interfere with the upcoming trial.

                                         Sincerely,




                                       Ron DeWaard
                                       Application for Admission Pro Hac Vice Pending


cc:    Sylvia Shweder (by ECF)
       Gearld M Moody (by ECF)
       David Gopstein (by ECF)
       Anthony Ricco (by ECF)
